Citation Nr: 0637064	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This appeal had come before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  


FINDINGS OF FACT

A death certificate indicates that the veteran passed away on 
November [redacted], 2005.


CONCLUSIONS OF LAW

1.  Because of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for bilateral hearing loss disability.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

2.  Because of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for PTSD.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the veteran died on November [redacted], 2005, that is, 
during the pendency of the appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

1.  The appeal of the claim for service connection for 
bilateral hearing loss disability is dismissed.

2.  The appeal of the claim for service connection for PTSD 
is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


